Frazer, C. J.
This was a complaint for a new trial tinder sec. 366 of the code, on the ground of newly *237discovered evidence., A demurrer was sustained to tbe complaint, and that ruling is assigned for error.
J. W. Evans, for appellant.
O. 3. Hamilton, for appellee.
The complaint did not purport to show what was the evidence given upon the trial of the case. "Without this it was not possible to determine whether the new evidence would have been likely to change the result, and hence the complaint was entirely insufficient. Glidewell v. Daggy, 21 Ind. 95; Cox v. Hutchings, id., 219.
It is argued that the statute does not contemplate a demurrer and other pleadings as in an. ordinary case. We perceive no reason for overruling the cases cited above, nor any necessity for the consideration of that question here, for as a correct result was reached, we could not, in any event, disturb the judgment.
The judgment is affirmed, with costs.